Citation Nr: 1503448	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-48 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active military duty from March 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied a claim for service connection for a right hip disability.

At the time of the Veteran's claim in July 2008, the VA Records Management Center (RMC) had stated there were no service treatment records for the Veteran and it appeared the only file available at the Veteran was a rebuilt claims folder (see September 2008 RO email in file).  The appeal was certified to the Board in May 2012.  However, in about July 2010, the RO received the original claims file volume with a message from the RMC attached; the original file had been found.  In that volume was an April 1997 RO rating decision denying an original claim for service connection for a right hip disability and all service treatment records.  There was no supplemental statement of the case (SSOC) issued to reflect this change.

As result, this claim was adjudicated as a new and material evidence claim by the Board in November 2012, following a September 2012 Board hearing.  At that time, the Board reopened the Veteran's claim and remanded the claim for additional development.  The Board denied the claim in December 2013.  This denial was subsequently vacated by the Board in January 2014 for the reason that an October 2013 motion for an extension of 90 days, to start after receipt of a requested copy of the Veteran's complete claims file, was not addressed by the Board prior to its decision.  


FINDING OF FACT

There is competent medical evidence attributing a right hip disability to service.


CONCLUSION OF LAW

A right hip disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable determination below, however, the Board will not further address these duties in this decision.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 .  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include organic diseases of the nervous system, such as arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records (STRs) indicate that in January 1989, he complained of pain of the right upper thigh starting a week earlier.  He reported no injury.  Upon examination, there was no tenderness to abduction and no inguinal pain.  The examiner diagnosed muscle strain of the right upper thigh.  During a February 1989 follow-up, the Veteran was again evaluated for right hip pain for the last month.  He reported no relief with Motrin.  Upon examination, there was tenderness to palpation over the iliopsoas and sartorius.  The Veteran also described increased pain with hip flexion against resistance.  The diagnosis was iliopsoas versus sartorius strain.  An x-ray examination showed no significant radiographic abnormalities.  A physical therapy note dated in March 1989 indicated a diagnosis of mild right iliopsoas/femur strain but also rule out inguinal hernia.  A surgical consultation dated in March 1989 resulted in the determination that this was not a hernia.  June and September 1989 STRs indicate a diagnosis of chronic bursitis with no evidence of stress fracture on femur.  A January 1990 STR included a diagnosis of strained right inguinal ligament.  In an August 1991 STR, the Veteran reported pain in the hips after a motor vehicle accident.  He had full range of motion of the lower extremities without paresthesias.  In a December 1994 medical history report, the Veteran denied bone, joint, or other deformity.  Physical abnormalities on the lower extremities from a December 1994 examination report do not include hip complaints. 

The Veteran applied for service connection for a right hip muscle tear in May 1995, but this claim was denied in an April 1997 rating decision.  As noted above, the previously denied claim was reopened by the Board in its November 2012 decision.

A September 2008 VA examination report addressing the left knee indicates a normal gait.  The Veteran reported he has left knee pain which traveled to the hip.  

A Kenner Army Health Clinic x-ray report dated in January 2009 includes findings of asymmetric, degenerative joint space of the right hip joint.  There was also mild femoral head osteophytic rim but no evidence of traumatic or inflammatory change.  The diagnosis was degenerative arthritis changes of the right hip.  A May 2009 private x-ray report reflects that the Veteran had progressive right hip pain and decreased motion.  He had a history of remote trauma in 1988.  X-ray films suggested degenerative hip disease and possible impingement syndrome.  A May 2009 private treatment record includes an impression of moderate right hip joint degenerative osteoarthrosis.  The report noted changes suggestive for bilateral femoroacetabular impingement and diffuse idiopathic skeletal hyperostosis (DISH) of the iliac crests, versus prior avulsive injury in these regions. 

In a May 2009 statement, the Veteran asserted that he injured his right hip in service.  He had diagnoses of degenerative hip disease and possible impingement syndrome and needed to have his right hip replaced.  

In an August 2009 private consultation report, the examiner reported the Veteran was status post hip surgery.  He sustained an injury while serving in the military and had worsening pain over the past couple of years.  He currently complained of mild to moderate pain.  

During a November 2009 VA examination, the Veteran asserted he has had a right hip condition since November 1988 due to in-service running and physical training exercises.  The examiner noted that the Veteran underwent total right hip replacement in August 2009, and he was regaining strength to walk.  The examiner noted a claims file review, including the Veteran's in-service treatment for right hip pain.  After physical examination, the examiner found that as the Veteran was discharged in 1995 and the first documented degenerative changes of the right hip was in 2008 with x-ray and bone scan of the right hip normal during military service, the Veteran's current right hip disorder was less likely as not a result of right hip condition that occurred while on active duty.  The examiner opined that degenerative arthritic change in the right hip that ultimately resulted in total hip replacement was instead likely due to aging.

During his September 2012 hearing, the Veteran testified that he injured his hip in service when lifting a tent with another person.  He was treated and continued to go to the clinic after his injury.  He was medically retired from the military in May 1995 due to left knee and shoulder injuries.  He worked at a desk job after service and did not seek treatment until 2008.  The Veteran asserted that he was disillusioned because of his medical retirement process, so he did not seek treatment all those years. 

During a December 2012 VA examination, the examiner (a nurse practitioner) reviewed the Veteran's claims file and provided a diagnosis of total hip replacement.  After a physical examination, the examiner found it less likely than not that the Veteran's degenerative joint disease of the right hip was incurred during military service.  The examiner explained that, although there was evidence of hip strain and bursitis during military service, bursitis is not arthritis.  Arthritis is a change within the joint itself, whereas the bursa lies outside of the joint.  An x-ray report in October 1989 showed no bony pathology.  The first indication that the Veteran had right hip joint disease was in 2008.  He sought no medical care for a right hip condition between 1989 and 2004.  There is no medical evidence that hip strain or bursitis is causative factors in the development of arthritis.  There is, however, much evidence in the literature that shows obesity is a causative factor in the development of arthritis.  

The claims file now contains a December 2013 statement from Dr. H.S., not apparently of record at that time of the December 2013 Board denial.  Dr. S. confirmed that he had reviewed the claims file and had interviewed the Veteran.  Dr. S.'s report contains a brief summary of the Veteran's in-service treatment, and he specified a relationship between in-service bursitis and post-service arthritis which resulted after service.  Dr. S. pointed out that bursitis makes movement painful, which causes patients to alter their gait.  An altered gait places abnormal forces in the joint.  After many years, these abnormal forces cause "the very type of degeneration which is noted in the pre-surgery x-ray record" from May 2009.  Also, Dr. S. observed that the Veteran walked with an antalgic gait.  Dr. S. took note of the December 2012 VA examiner's determination of obesity as a causative factor, acknowledging that it was a factor but that "it seems obvious it could not be the only factor."  Additionally, Dr. S. stressed that the fact that the veteran underwent a hip replacement at age 41 "strongly points to some type of trauma," and there was no evidence of injury outside of the Veteran's service.  Furthermore, Dr. S. acknowledged the differences between bursitis and arthritis but asserted that the 2012 examiner had not given full consideration at the long-term effects of the hip injury in service.  Finally, Dr. S. noted that the Veteran held a post-service desk job that did not involve strenuous activities, again pointing to trauma that was the underlying event leading to hip replacement at an early age.  Based upon all of the above, Dr. S. was "very certain the hip injury the [V]eteran incurred in service directly lead [sic] to his subsequent hip replacement."

The Board finds that both the 2012 VA examiner's opinion and the opinion of Dr. S. are based upon a claims file review and an interview with the Veteran.  Both are comprehensive, detailed, and supported by a detailed rationale, although the two medical professionals (a nurse practitioner with the VA examination, and a medical doctor with the private opinion) reached different conclusions.  Where, as here, the evidence of record is in relative equipoise, all doubt is to be resolved in the favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the Board has resolved all doubt in the Veteran's favor and finds that service connection is warranted for a right hip disability.  The claim is consequently granted in full. 


ORDER

Entitlement to service connection for a right hip disability is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


